DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 13-18 is/are objected to because of the following informalities:  
In claim(s) 13, lines 4, 9, and 17+, “device”, was recited perhaps - - safety device- - was meant.
In claim(s) 14-15, lines 3+, “device”, was recited perhaps - - safety device- - was meant.
In claim(s) 16, lines 4+, “device”, was recited perhaps - - safety device- - was meant.
.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leason (US 20140049976 A1) in view of Robert (US 6020814 A) and Gravolin (US 6535113 B1)

With regards to claim 13. (New) Leason disclose(s):





Leason does not disclose(s):
the device comprising: 
a magnet (2) inserted in a rotating mechanism (3) that is related to the movement of a vehicle; 
a sensor (1) configured to be activated when said magnet (2) approaches said sensor (1); 
a microcontroller coupled to the sensor (1) and to at least one acceleration light (4) and at least one deceleration light (5) ; and 
a voltage selector configured to so that the device is used with either 12V or 24V DC batteries.
Robert teaches

a magnet (104, [col 3 lines 26-35]; see fig 3 and [col 5 lines 22-37] for magnets) inserted in a rotating mechanism that is related to the movement of a vehicle ([col 3 lines 26-35]; see fig 3 and [col 5 lines 22-37] for magnets); 
a sensor (202) configured to be activated when said magnet approaches said sensor ([col 5 lines 22-37][col 3 lines 55-65]); 
a microcontroller (204) coupled to the sensor (202) and to 
Roberts also discloses the sensor sensing acceleration and deceleration [col 3 lines 26-35] (not in claims)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of Leason by implementing the device for detecting acceleration and deceleration as disclosed by Robert in order to independently calculate acceleration/deceleration of a vehicle regardless the actual speed of a vehicle as taught/suggested by Roberts ([col 2 lines 7-13]).
Leason and Robert do not disclose(s):
a voltage selector configured to so that the device is used with either 12V or 24V DC batteries.
Gravolin teaches
a voltage selector configured to so that the device is used with either 12V or 24V DC batteries (133; fig 17 [col 6 lines 27-33]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of modified Leason by implementing voltage selector as disclosed by Gravolin in order to enable a load such the device of modified Leason to work with different input voltages while improving flexibility taught/suggested by Gravolin ([col 6 lines 27-33]).

With regards to claim 14. (New) Leason as modified disclose(s):
The safety device according to claim 13, 
Leason further  disclose(s):
wherein a positive wire of a brake light (“stop light”; fig 4) of the vehicle is connected to a terminal of the device (indirectly coupled to either of “green”, “red”, “amber”).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leason (US 20140049976 A1) in view of Robert (US 6020814 A) and Gravolin (US 6535113 B1) as applies to claim 13 above, and further in view of Nekic (US 20190217769 A1)

With regards to claim 15. (New) Leason as modified disclose(s):
The safety device according to claim 13, 
Leason as modified does not disclose(s):
wherein a positive wire of a reversing light  of the vehicle is connected to a terminal of the device Nekic teaches
wherein a positive wire of a reversing light  of the vehicle is connected to a terminal of the device (0012).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Leason by implementing the a a positive wire of a reversing light  of the vehicle is connected to a terminal of the device as disclosed by Nekic in order to associate a safety/additional light to a reverse light while improving visibility of a reverse light to other vehicles as taught/suggested by Nekic ([12]).
 
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leason (US 20140049976 A1) in view of Robert (US 6020814 A) 

With regards to claim 16. (New) Leason disclose(s):





sending a deceleration signal to a first pin of a Screw terminal (see terminals from “acceleration module” to “green” in fig 4) in order to turn on at least one deceleration light (“green”) coupled to said Screw terminal (see terminals from “acceleration module” to “green” in fig 4) or sending an acceleration signal to a second pin of the Screw (see terminals from “acceleration module” to “yellow”/ “amber” in fig 4) terminal in order to turn on at least one acceleration light (“yellow”/ “amber”) coupled to said Screw terminal (see terminals from “acceleration module” to “yellow”/ “amber” in fig 4).
Leason does not disclose(s):
A method comprises the steps of: 

receiving at a microcontroller signals generated by the sensor (1), wherein said microcontroller is coupled to said sensor (1); 
detecting at said microcontroller an increase or a decrease in a time lapse between the signals generated by the sensor (1) and determining a vehicle acceleration or deceleration based on said detection; and
Robert teaches
A method (figs 1-3) comprises the steps of: 
activating a sensor (202) when a magnet (104) inserted in a rotating mechanism ([col 3 lines 26-35]; see fig 3 and [col 5 lines 22-37] for magnets) approaches said sensor, wherein said rotating mechanism is related to the movement of the vehicle ([col 3 lines 26-35]; see fig 3 and [col 5 lines 22-37] for magnets); 
receiving at a microcontroller (204) signals generated by the sensor (202), wherein said microcontroller (204) is coupled to said sensor (202); 
detecting at said microcontroller an increase or a decrease in a time lapse between the signals generated by the sensor and determining a vehicle acceleration or deceleration based on said detection ([col 5 lines 22-37]; [col 3 lines 26-35] [col 6 lines 10-37]); 
Roberts also discloses the sensor sensing acceleration and deceleration [col 3 lines 26-35] (not in claims)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Leason by implementing the device for detecting acceleration and deceleration as disclosed by Robert in order to independently calculate acceleration/deceleration of a vehicle regardless the actual speed of a vehicle as taught/suggested by Roberts ([col 2 lines 7-13]).

With regards to claim 17. (New) Leason as modified disclose(s):
The method of operating a vehicle safety device according to claim 16, 
Leason further  disclose(s):
further comprising the step of 
turning off said at least one acceleration light (“green” [0012])  and turning on said at least one deceleration lights (“amber” [0012])  when said vehicle is breaking (the examiner takes the position that breaking involves deceleration),
wherein a positive wire of a brake light (“positive power source”; fig 4) of the vehicle is coupled to the device so that a breaking signal is received at the microcontroller when said vehicle is breaking (see “brake module”).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leason (US 20140049976 A1) in view of Robert (US 6020814 A)  as applied to claim 16 above, and further in view of Nekic (US 20190217769 A1)

With regards to claim 18. (New) Leason as modified disclose(s):
The method of operating a vehicle safety device according to claim 16, 
Leason further  disclose(s):
further comprising the step of turning off said at least one acceleration light (“green” [0012]) and turning on said at least one deceleration lights (“amber” [0012]) 
Leason as modified does not disclose(s):
wherein a positive wire of a reversing light of the vehicle is coupled to the device so that a reversing signal is received at the microcontroller when said vehicle is reversing
Nekic teaches

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Leason by implementing the a positive wire of a reversing light of the vehicle is coupled to the device so that a reversing signal is received at the microcontroller when said vehicle is reversing as disclosed by Nekic in order to associate a safety/additional light to a reverse light while improving visibility of a reverse light to other vehicles as taught/suggested by Nekic ([12]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RENAN LUQUE/            Primary Examiner, Art Unit 2844